  Case 2:18-cv-00211-Z-BR Document 83 Filed 02/26/21               Page 1 of 3 PageID 773



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

   ALBERTO OVALLE,                               §
                                                 §
   Plaintiff,                                    §                           CIVIL ACTION
                                                 §                   NO. 2:18-cv-00211-D-BR
   v.                                            §
                                                 §
   UNITED RENTALS                                §
   (NORTH AMERICA), INC.,                        §
                                                 §
   Defendant.                                    §


        PLAINTIFF’S OBJECTIONS TO DEFENDANT UNITED RENTALS (NORTH
                  AMERICA), INC.’S DEPOSITION DESIGNATIONS

 TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to the Court’s Order, Plaintiff Alberto Ovalle makes and files the following

 Objections to Defendant United Rentals (North America) Inc.’s Deposition Designations:

    1. Michael Karabanoff

         Page/Line                          Objection(s)                     Sustained    Overruled

23:11-23:22                 Incomplete response
25:1-5                      Incomplete response
36:3-4                      No answer is designated
64:24-65:4                  Request paragraphs 64:17-19, 21-23 be added
                            under the rule of optional completeness.
82:19-83:9                  The designated testimony is irrelevant under
                            402 since there are no allegations or evidence
                            related to government regulations. The
                            testimony is misleading because it implies
                            compliance with government regulations.
158:10-17                   Request that 158:2-9 be added under the rule
                            of optional completeness.
168:21-24                   Request that 167:1-168:20 be added under the
                            rule of optional completeness
174:14-26                   The exchange has no context and is
                            misleading and confusing under Rule 403. It
                            also brings up workers compensation which is


                                                                                    Page 1 of 3
  Case 2:18-cv-00211-Z-BR Document 83 Filed 02/26/21                Page 2 of 3 PageID 774



        Page/Line                           Objection(s)                       Sustained   Overruled

                         prejudicial and misleading under Rule 403
                         since workers compensation inapplicable.
191:17-25                This portion is misleading under Rule 403
                         without context. It does not state why
                         performance was unsatisfactory in the
                         designation. At a minimum, include 192:3-
                         193:3 under the rule of optional completeness.

     2. Bret Errington, MD

            Page/Line                         Objection(s)                     Sustained   Overruled

79:14-80:14                   This testimony is irrelevant, prejudicial, and
                              misleading and should be excluded under
                              402 and 403. It implies that these problems
                              caused his foot drop, but there is no
                              evidence to suggest this is more likely than
                              not true.
82:17-83:4                    This testimony is irrelevant. Plaintiff is not
                              claiming damages for swelling in his hands.
84:7-87:8                     This testimony is irrelevant. Discusses
                              medical problems that are not at issue in the
                              litigation.

     3. Art Silva

           Page/Line                         Objection(s)                      Sustained   Overruled

64:1 -15                     The designation is misleading and should be
                             excluded under FRCE 403. Implies Mr.
                             Ovalle created a trip hazard with a tool and
                             there is no evidence of this




                                                                                      Page 2 of 3
 Case 2:18-cv-00211-Z-BR Document 83 Filed 02/26/21            Page 3 of 3 PageID 775



                                  Respectfully submitted,

                                  WILLIAMS HART BOUNDAS EASTERBY, LLP

                                  By: /s/ Cesar Tavares
                                          JIM S. HART
                                          Texas Bar No. 09147400
                                          CESAR TAVARES
                                          Texas Bar No. 24093726
                                          8441 Gulf Freeway, Suite 600
                                          Houston, Texas 77017-5001
                                          (713) 230-2200 – Telephone
                                          (713) 643-6226 – Facsimile
                                          pidept@whlaw.com

                                  ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing documents has been E-
Served upon all counsel of record on this 26th day of February 2021.

                                         /s/ Cesar Tavares
                                         Cesar Tavares




                                                                               Page 3 of 3
